Case 7:21-mj-02676-UA Document 3 Filed 03/10/21 Page 1 of 1

aspny aje.1s/3e | ‘S' )/ ese, ajeq

STI SOY) aye

‘ASO/OUYIA} BuJ9UaIaJUOD aUOYda|al 10 CApIA aqeljas Aq pajonpuos sem BuIpaadoid siy |

 

JWEN S,JaSUNOD Ud aWEN S,jJUepUajag 4Ulid
plod ulwefuag sefoy olesoy jag jaiurey

 

 

(JUepUajJaq JO} UBIS pue puoday
UO JUaSUOD jequan Ule}qo Aew agpnr)
aINeusis $,|aSuUNOD Ss, JUepUuajaq ainjeusis S,Juepuajaq

Sj Aloe Or 9A Vrrror
[W404 S]Y} 0} aunjeUsis siy xe OF

plo ulwefuag paziuoyine sefoy ouesoy “sIAI]
JAIIJO [eloipne e aojag aduasajuoD

 

 

SULeaH UOlUajaq/|leg X

(W404 }U9WINIPU|
JO JaAIEM BJeJeda|S UBIS ISN JUepUajaq ‘UOI}eEWOJU] AUOJa4 UO 4} :d}0N) JUBWUBIeLUYy

Jao jeloipne e aiojag aoueieaddy jeu; =

:B3UINUGIBJU0IB{9} “XK JO BuIQUBIBJUOIOSPIA x EIA BUIP|ad01d BuIMO]|O} BU} Ul aJedioiqed

 

 

0} Sjuasuod AjlueqUN|OA Aqauay sefoy olsesoy jag jaiujey WVePUajaq
X
‘(s)juepuajag
sefoy olseoy jaq jaiuley
QLaAew (wir
()€) 9 -uo-
~jsulege-
JONAYSINOD d1aL
YO O3GIA Ad G34990ud OL LNISNOD ‘VOIMAWV 4O SALWLS GALINA

 

AYOA MAN JO LOIWLSIG NY3SH.LNOS
LYNOD LOWLSIG SALVLS G3.LINN

 
